FINANCIAL INSTITUTIONS APPROVED AS DEPOSITORIES
                              OF TRUST ACCOUNTS OF ATTORNEYS


Bank Code     A.                                 660    Clarion FCU
                                                 591    Clearview Federal Credit Union
595   Abacus Federal Savings Bank                 23    CNB Bank
  2   ACNB Bank                                  354    Coatesville Savings Bank
613   Allegent Community Federal Credit Union    223    Commercial Bank & Trust of PA
375   Altoona First Savings Bank                  21    Community Bank (PA)
376   Ambler Savings Bank                        371    Community Bank, NA (NY)
532   AMERICAN BANK (PA)                         132    Community State Bank of Orbisonia
615   Americhoice Federal Credit Union           647    CONGRESSIONAL BANK
116   AMERISERV FINANCIAL                        380    County Savings Bank
648   Andover Bank (The)                         617    Covenant Bank
377   Apollo Trust Company                       536    Customers Bank


Bank Code     B.                                  Bank Code    D.

558   Bancorp Bank (The)                          339   Dime Bank (The)
485   Bank of America, NA                          27   Dollar Bank, FSB
662   Bank of Bird in Hand
415   Bank of Landisburg (The)
664   BANK UNITED, NA                             Bank Code    E.
642   BB & T Company
501   BELCO Community Credit Union                500   Elderton State Bank
652   Berkshire Bank                              567   Embassy Bank for the Lehigh Valley
663   BHCU                                        541   ENTERPRISE BANK
  5   BNY Mellon, NA                               28   Ephrata National Bank
392   BRENTWOOD BANK                              601   Esquire Bank, NA
495   Brown Brothers Harriman Trust Co., NA       340   ESSA Bank & Trust
161   Bryn Mawr Trust Company (The)

                                                  Bank Code    F.
Bank Code     C.
                                                 629    1st Colonial Community Bank
654   CACL Federal Credit Union                  158    1st Summit Bank
618   Capital Bank, NA                            31    F & M Trust Company – Chambersburg
 16   CBT Bank, a division of Riverview Bank     658    Farmers National Bank of Canfield
136   Centric Bank                               205    Farmers National Bank of Emlenton (The)
394   CFS BANK                                    34    Fidelity Deposit & Discount Bank (The)
623   Chemung Canal Trust Company                343    FIDELITY SAVINGS & LOAN ASSOCIATION
599   Citibank, NA                                       OF BUCKS COUNTY
238   Citizens & Northern Bank                   583    Fifth Third Bank
561   Citizens Bank, NA                          661    First American Trust, FSB
206   Citizens Savings Bank                      643    First Bank
576   Clarion County Community Bank              174    First Citizens Community Bank
                                                 191    First Columbia Bank & Trust Company
                                                 539    First Commonwealth Bank
667   First Federal Bank of the Midwest                  Bank Code    J.
504   First Federal S & L Association of Greene
       County                                             70   Jersey Shore State Bank
525   First Heritage Federal Credit Union                127   Jim Thorpe Neighborhood Bank
 42   First Keystone Community Bank                      488   Jonestown Bank & Trust Company
 51   First National Bank & Trust Company of             659   JPMorgan Chase Bank, NA
       Newtown (The)                                      72   JUNIATA VALLEY BANK (THE)
 48   First National Bank of Pennsylvania
426   First Northern Bank & Trust Company
604   First Priority Bank, a division of Mid Penn Bank   Bank Code    K.
592   FIRST RESOURCE BANK
657   First United Bank & Trust                          651   KeyBank NA
408   First United National Bank                         414   Kish Bank
151   Firstrust Savings Bank
416   Fleetwood Bank
175   FNCB Bank                                          Bank Code    L.
291   Fox Chase Bank
241   Franklin Mint Federal Credit Union
639   Freedom Credit Union                               554   Landmark Community Bank
 58   FULTON BANK, NA                                    542   Linkbank
                                                          78   Luzerne Bank

Bank Code     G.
                                                         Bank Code    M.
499   Gratz Bank (The)
498   Greenville Savings Bank                            361   M & T Bank
                                                         386   Malvern Bank, NA
                                                         510   Marion Center Bank
Bank Code     H.                                         387   Marquette Savings Bank
                                                          81   Mars Bank
402   Halifax Branch, of Riverview Bank                   43   Marysville Branch, of Riverview Bank
244   Hamlin Bank & Trust Company                        367   Mauch Chunk Trust Company
362   Harleysville Savings Bank                          511   MCS (Mifflin County Savings) Bank
363   Hatboro Federal Savings                            641   Members 1st Federal Credit Union
463   Haverford Trust Company (The)                      555   Mercer County State Bank
606   Hometown Bank of Pennsylvania                      192   Merchants Bank of Bangor
 68   Honesdale National Bank (The)                      610   Meridian Bank
350   HSBC Bank USA, NA                                  420   Meyersdale Branch, of Riverview Bank
364   HUNTINGDON VALLEY BANK                             294   MID PENN BANK
605   Huntington National Bank (The)                     276   MIFFLINBURG BANK & TRUST COMPANY
608   Hyperion Bank                                      457   Milton Savings Bank
                                                         596   MOREBANK, A DIVISION OF
                                                                BANK OF PRINCETON (THE)
Bank Code     I.                                         484   MUNCY BANK & TRUST COMPANY (THE)

365   InFirst Bank
557   Investment Savings Bank
526   Iron Workers Savings Bank
Bank Code    N.                                 Bank Code    R.

433   National Bank of Malvern
                                                452   Reliance Savings Bank
168   NBT Bank, NA
                                                220   Republic First Bank d/b/a Republic Bank
347   Neffs National Bank (The)
                                                628   Riverview Bank
434   NEW TRIPOLI BANK
 15   NexTier Bank, NA
636   Noah Bank
                                                Bank Code    S.
638   Norristown Bell Credit Union
666   Northern Trust Co.
439   Northumberland National Bank (The)        153   S & T Bank
 93   Northwest Bank                            316   Santander Bank, NA
                                                460   Second Federal S & L Association of
                                                       Philadelphia
                                                646   Service 1st Federal Credit Union
Bank Code    O.
                                                458   Sharon Bank
                                                462   Slovenian Savings & Loan Association of
653   OceanFirst Bank
                                                       Franklin-Conemaugh
489   OMEGA Federal Credit Union
                                                486   SOMERSET TRUST COMPANY
 94   Orrstown Bank
                                                633   SSB Bank
                                                518   STANDARD BANK, PASB
                                                440   SunTrust Bank
Bank Code    P.
                                                122   SUSQUEHANNA COMMUNITY BANK
598   PARKE BANK
584   Parkview Community Federal Credit Union
                                                Bank Code    T.
 40   Penn Community Bank
540   PennCrest Bank
                                                143   TD Bank, NA
419   Pennian Bank
                                                656   TIOGA FRANKLIN SAVINGS BANK
447   Peoples Security Bank & Trust Company
                                                182   TOMPKINS VIST BANK
 99   PeoplesBank, a Codorus Valley Company
556   Philadelphia Federal Credit Union         609   Tristate Capital Bank
448   Phoenixville Federal Bank & Trust         640   TruMark Financial Credit Union
665   Pinnacle Bank                             467   Turbotville National Bank (The)
 79   PNC Bank, NA
449   Port Richmond Savings
451   Progressive-Home Federal Savings & Loan   Bank Code    U.
       Association
637   Provident Bank                            483   UNB Bank
456   Prudential Savings Bank                   481   Union Building and Loan Savings Bank
491   PS Bank                                   634   United Bank, Inc.
                                                472   United Bank of Philadelphia
                                                475   United Savings Bank
Bank Code    Q.                                 600   Unity Bank
                                                232   Univest Bank & Trust Co.
107   QNB Bank
560   Quaint Oak Bank
                                                Bank Code    V.

                                                611   Victory Bank (The)
Bank Code     W.                                                 PLATINUM LEADER BANKS

119   WASHINGTON FINANCIAL BANK                     The HIGHLIGHTED ELIGIBLE INSTITUTIONS are
121   Wayne Bank                                    Platinum Leader Banks – Institutions that go above
631   Wells Fargo Bank, NA                          and beyond eligibility requirements to foster the
553   WesBanco Bank, Inc.                           IOLTA Program. These Institutions pay a net yield at
494   West View Savings Bank                        the higher of 1% or 75 percent of the Federal Funds
473   Westmoreland Federal S & L Association        Target Rate on all PA IOLTA accounts. They are
                                                    committed to ensuring the success of the IOLTA
476   William Penn Bank
                                                    Program and increased funding for legal aid.
272   Woodlands Bank
573   WOORI AMERICA BANK
630   WSFS (Wilmington Savings Fund Society), FSB
                                                                      IOLTA EXEMPTION

                                                    Exemptions are not automatic. If you believe you
Bank Code     X.
                                                    qualify, you must apply by sending a written request
                                                    to the IOLTA Board’s executive director: 601
                                                    Commonwealth Avenue, Suite 2400, P.O. Box 62445,
Bank Code     Y.                                    Harrisburg, PA 17106-2445. If you have questions
                                                    concerning IOLTA or exemptions from IOLTA, please
577    York Traditions Bank                         visit their website at www.paiolta.org or call the IOLTA
                                                    Board at (717) 238-2001 or (888) PAIOLTA.

Bank Code     Z.




                                                                                   Approved February 2020